Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0033], “a second mount of data” should read “a second amount of data”
In [0038], the sentence “because the false positive rate refers to a proportion of cases in which the sudden drop actually occurs among all cases in which the sudden drop does not actually occur…” is unclear. It is unclear if this is referring to cases where the sudden drop actually occurs, or cases where the sudden drop does not actually occur. The examiner is interpreting this sentence to mean “because the false positive rate refers to a proportion of cases in which the sudden drop is predicted to occur among all cases in which the sudden drop does not actually occur…”
In [0043], “the processor 130 remains original settings for the alert threshold” should read “the processor 120 retains original settings for the alert threshold”.  
Appropriate correction is required.
Claim Objections
Claims 8 and 18 objected to because of the following informalities:  
In Claim 8, “remaining the alert threshold according to the treatment operation” should read “retaining the alert threshold according to the treatment operation”.
In Claim 18, “wherein the processor remains the alert threshold according to the treatment operation” should read “wherein the processor retains the alert threshold according to the treatment operation”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the feature retrieving procedure is to perform an operation on said second data set and one of the-18-File: 86444usf first data sets”. It is unclear one single operation is being performed on both one of the first and second data sets, or if an operation is performed on the second data set and a different operation is performed on one of the first data sets . For the purposes of substantive examination, it is presumed one single operation is being performed on both one of the first and second data sets.
Claim 14 recites the limitation “wherein the feature retrieving procedure is to perform an operation on said second data set and one of the first data sets”. It is unclear one single operation is being performed on both one of the first and second data sets, or if an operation is performed on the second data set and a different operation is performed on one of the first data sets . For the purposes of substantive examination, it is presumed one single operation is being performed on both one of the first and second data sets.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xueyang et al (Chinese Patent Application No. CN 109273083, cited in 12/05/2019 IDS, hereinafter Xueyang).
Regarding Claim 1, Xueyang discloses
A method for predicting sudden drop in blood pressure, comprising: 
receiving first physiological information corresponding to a first user (“Obtain the detection result corresponding to each of the consecutive N1 detection periods from the physiological index detecting device”, page 8; “the physiological index detecting component includes a heart rate detecting component, a pulse detecting component, a blood oxygen value detecting component…”, page 8); 
receiving a first current blood pressure of the first user (“Obtain the detection result corresponding to each of the consecutive N1 detection periods from the physiological index detecting device”, page 8; “the physiological index detecting component includes…a blood pressure detecting component” page 8); 
5obtaining a sudden drop probability according to a blood feature model (“…the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; one of these diseases could be hypotension under broadest reasonable interpretation), the first physiological information (“the first group of detection results”, page 10; this includes heart rate, pulse, and blood oxygen, as stated on page 8) and the first current blood pressure (“the first group of detection results”, page 10; this includes blood pressure as stated on page 8); 

determining that a sudden drop in blood pressure is going to occur (“the report that the user is a potential patient of the disease is generated”, page 10) in response to 10determining that the sudden drop probability is not less than the trigger threshold (“when the above answers are [yes]…”, page 10).
Regarding Claim 6, Xueyang discloses
The method for predicting sudden drop in blood pressure of claim 1, further comprising: sending an alert notice (“displaying the analysis result to the user”, page 11) in response to determining that the sudden drop in blood 10pressure is going to occur (“the analysis result may be sent to the client when the analysis result indicates that the user is a potential disease patient”, page 11).  
Regarding Claim 7, Xueyang discloses
The method for predicting sudden drop in blood pressure of claim 6, further comprising: 
receiving an initial blood pressure of the first user (“Obtain the detection results corresponding to each of the consecutive N1 detection periods”; the first period blood pressure can be considered the initial blood pressure); and 
obtaining an alert threshold (the satisfying of the conditions to initiate the sending and displaying of the analysis results can be considered an alert threshold) according to the blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10), the first 15physiological information (“first group of detection results”, page 10), the initial blood pressure (“first group of detection results”, page 10; this includes blood pressure) and the trigger threshold (“when the above answers are [yes]”, page 10).
Regarding Claim 11, Xueyang discloses
An electronic device (Element 12, Fig. 1) for predicting sudden drop in blood pressure, comprising: 

a storage device, storing a blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; since this is part of the process performed by the management center, the management center must also have a blood feature model that must be stored in a memory in order to use); and 
20a processor, connected to the input device and the storage device, and obtaining a sudden drop probability according to the blood feature model, the first physiological information and the first current blood pressure (“…the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; one of these diseases could be hypotension under broadest reasonable interpretation; this can only be done by some type of processor, which must be connected to the input device and the storage device in order to get the physiological information, blood pressure, and blood feature model), 
wherein the processor determines whether the sudden drop probability is not less than a trigger threshold (“when the above answers are [yes]”, page 10; the examiner is interpreting the trigger threshold to be two “yes” determination results for the physiological indexes of the first and second organs, respectively), and  -20-File: 86444usf
wherein the processor determines that a sudden drop in blood pressure is going to occur (“the report that the user is a potential patient of the disease is generated”, page 10) in response to determining that the sudden drop probability is not less than the trigger threshold (“when the above answers are [yes]…”, page 10).
Regarding Claim 16, Xueyang discloses
The electronic device of claim 11, wherein the processor sends an alert notice (“displaying the analysis result to the user”, page 11) in response to determining that the sudden drop in blood pressure is 
Regarding Claim 17, Xueyang discloses
The electronic device of claim 16, wherein the input device receives an initial blood pressure of the first user (“Obtain the detection results corresponding to each of the consecutive N1 detection periods”; the first period blood pressure can be considered the initial blood pressure); and 
wherein the processor obtains an alert threshold (the satisfying of the conditions to initiate the sending and displaying of the analysis results can be considered an alert threshold) according to the blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10), the first physiological information (“first group of detection results”, page 10), the initial blood pressure (“first group of detection results”, page 10; this includes blood pressure)  and the trigger threshold (“when the above answers are [yes]”, page 10).
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al (U.S. Patent Application No. 2016/0143596, hereinafter Bhattacharya).
Regarding Claim 1, Bhattacharya discloses 
A method for predicting sudden drop in blood pressure, comprising: 
receiving first physiological information corresponding to a first user (Step 106, Fig. 1); 
receiving a first current blood pressure of the first user (Step 106, Fig. 1; one of the vital signs is blood pressure, [0016]);  
5obtaining a sudden drop probability according to a blood feature model, the first physiological information and the first current blood pressure (Step 114, Fig. 1); 
determining whether the sudden drop probability is not less than a trigger threshold (The vital measurements are sorted into one of two classes, [0032-0034]; this means the sudden drop probability prediction is less than or greater than 50%, depending in which class it is sorted into); and 

Regarding Claim 2, Bhattacharya discloses the method for predicting sudden drop in blood pressure of claim 1, further comprising: 
obtaining a plurality of sudden drop features according to a feature retrieving procedure (Step 102, Fig. 1; the vital measurements are sudden drop features), wherein each of the sudden drop features is retrieved from a second data set (“The training set used herein consisted of…1000 records of patients from a second class”, [0020]) and one 15of a plurality of first data sets (“The training set used herein consisted of 500 records of patients from a first class”, [0020]); and 
obtaining the blood feature model by averaging the sudden drop features (μ1 and μ2, which are averages of the sudden drop features, are used in the model, [0024], [0032], [0034]). 
Regarding Claim 11, Bhattacharya discloses 
An electronic device (Element 311, Fig. 3) for predicting sudden drop in blood pressure, comprising: 
an input device (Elements 314 and 315, Fig. 3; also the input devices used to communicate over element 317, Fig. 3), receiving first physiological information (Step 106, Fig. 1) and a first current blood pressure corresponding to a first user (Step 106, Fig. 1; one of the vital signs is blood pressure, [0016]); 
a storage device (Element 309, Fig. 3), storing a blood feature model (“309…is provided to facilitate the functionality of various modules comprising the classifier system 300”, [0051]; this includes the module with the blood feature model); and  
20a processor (Element 308, Fig. 3), connected to the input device and the storage device, and obtaining a sudden drop probability according to the blood feature model, the first physiological information and the first current blood pressure (Step 114, Fig. 1), wherein 

-20-File: 86444usfwherein the processor determines that a sudden drop in blood pressure is going to occur in response to determining that the sudden drop probability is not less than the trigger threshold (“Yes” in Step 114, Fig. 1, implying the sudden drop probability is substantial, at least over 50%).
Regarding Claim 12, Bhattacharya discloses
The electronic device of claim 11, wherein 
5the processor obtains a plurality of sudden drop features according to a feature retrieving procedure (Step 102, Fig. 1; the vital measurements are sudden drop features; the system in Fig. 3 can perform the method of Fig. 1, [0049]), 
wherein each of the sudden drop features is retrieved from a second data set (“The training set used herein consisted of…1000 records of patients from a second class”, [0020]) and one 15of a plurality of first data sets (“The training set used herein consisted of 500 records of patients from a first class”, [0020]); and 
wherein the processor averages the sudden drop features to obtain the blood feature 10model (μ1 and μ2, which are averages of the sudden drop features, are used in the model, [0024], [0032], [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya.
Regarding Claim 3, Bhattacharya discloses
The method for predicting sudden drop in blood pressure of claim 2, further comprising: selecting a first quantity of data from a normal blood data group as the first data sets (“The training set used herein consisted of 500 records of patients from a first class…”, [0020]); 20and selecting a second quantity of data from a sudden drop data group as the second data set (“…and 1000 records of patients from a second class,” [0020]). Bhattacharya discloses the claimed invention except for expressly disclosing wherein the first quantity is identical to the second quantity. However, Bhattacharya teaches wherein the first and second quantity are set values (“The training set used herein consisted of 500 records of patients from a first class and 1000 records of patients from a second class,” [0020]). There are a finite number of identified, predictable potential quantities for a manageable data set, and one of ordinary skill in the art could have pursued the known potential data set quantities with a reasonable expectation of successfully performing the method. Contrary to teaching the need for identical data sets, the applicant’s specification discloses that the first and second quantity can be equal, set values, or a ratio ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhattacharya, with the first quantity being identical to the second quantity. 
Regarding Claim 5, modified Bhattacharya discloses
The method for predicting sudden drop in blood pressure of claim 3, further comprising:  
5receiving a plurality of training data (Step 102, Fig. 1); and 

Regarding Claim 13, Bhattacharya discloses
The electronic device of claim 12, wherein the processor selects a first quantity of data from a normal blood data group as of the first data set (“The training set used herein consisted of 500 records of patients from a first class…”, [0020]), and selects a second quantity of data from a sudden drop data group as the second data set (“…and 1000 records of patients from a second class,” [0020]). Bhattacharya discloses the claimed invention except for expressly disclosing 15wherein the first quantity is identical to the second quantity. However, Bhattacharya teaches wherein the first and second quantity are set values (“The training set used herein consisted of 500 records of patients from a first class and 1000 records of patients from a second class,” [0020]). There are a finite number of identified, predictable potential quantities for a manageable data set, and one of ordinary skill in the art could have pursued the known potential data set quantities with a reasonable expectation of successfully performing the method. Contrary to teaching the need for identical data sets, the applicant’s specification discloses that the first and second quantity can be equal, set values, or a ratio ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhattacharya, with the first quantity being identical to the second quantity. 
Regarding Claim 15, modified Bhattacharya discloses
The electronic device of claim 12, wherein 
20the input device receives a plurality of training data (Step 102, Fig. 1; the system in Fig. 3 can perform the method of Fig. 1, [0049]), and wherein 
the processor determines whether the training data is classified to the normal blood data group or the sudden drop data group according to a sudden drop rule (Step 104, Fig. 1; the system in Fig. 3 can perform the method of Fig. 1, [0049]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya in view of Najarian et al (International Patent Application No. WO 2010/117572, hereinafter Najarian).
Regarding Claim 4, Bhattacharya discloses the method for predicting sudden drop in blood pressure of claim 2, wherein the feature retrieving procedure is to perform an operation on said second data set (See series of equations from [0022]-[0031]) and one of the -18-File: 86444usf first data sets (See series of equations from [0022]-[0031]). Bhattacharya discloses the claimed invention except for expressly disclosing performing an operation according to an adaptive boosting (Adaboost) algorithm for obtaining the sudden drop features. However, Najarian teaches performing an operation according to an adaptive boosting (Adaboost) algorithm (“experimental tests using…Adaboost”, page 12) for obtaining features from a set of physiological information in order to generate a predictive model for a physiological condition (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bhattacharya, with the Adaboost algorithm of Najarian, to obtain the sudden drop features, because Adaboost improves accuracy of classification models, as taught by Najarian (page 12). 
Regarding Claim 14, Bhattacharya discloses the electronic device of claim 12, wherein the feature retrieving procedure is to perform an operation on said second data set and one of the first data sets. Bhattacharya discloses the claimed invention except for expressly disclosing performing an operation according to an adaptive boosting (Adaboost) algorithm for obtaining the sudden drop features by the processor. However, Najarian teaches performing an operation according to an adaptive boosting (Adaboost) algorithm (“experimental tests using…Adaboost”, page 12) for obtaining features from a set of physiological information in order to generate a predictive model for a physiological condition (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhattacharya, with the Adaboost algorithm of Najarian, to obtain the sudden drop features, because Adaboost improves accuracy of classification models, as taught by Najarian (page 12). 
Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang in view of Sornmo et al (U.S. Patent Application No. 2009/0272678, hereinafter Sornmo).
Regarding Claim 8, Xueyang discloses the method for predicting sudden drop in blood pressure of claim 7. Xueyang discloses the claimed invention except for expressly disclosing the method further comprising: 
receiving a treatment operation; and 
remaining the alert threshold according to the treatment operation.
However, Sornmo discloses 
receiving a treatment operation (“the dialysis machine 210 can be controlled to adjust its treatment parameter in order to avoid a hypotension situation”, [0039]); and 
remaining the alert threshold according to the treatment operation (Looping from Step 660 back to Step 640, Fig. 6; “the procedure may either end, or loop back to step 640 (provided the measurement period is still active”, [0061]; the threshold and alert decision criterion remains the same, even after treatment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Xueyang, with the treatment and retained alert threshold of Sornmo, because this allows for a consistent method to detect and prevent a hypotension situation before it occurs, as taught by Sornmo ([0039]).
Regarding Claim 18, Xueyang discloses the electronic device of claim 17. Xueyang discloses the claimed invention except for expressly disclosing wherein the input device receives a treatment operation; and 
wherein the processor remains the alert threshold according to the treatment operation.
However, Sornmo teaches wherein the input device receives a treatment operation (“the dialysis machine 210 can be controlled to adjust its treatment parameter in order to avoid a hypotension situation”, [0039]; to be manually controlled, the dialysis machine much have an input device); and 
wherein the processor remains the alert threshold according to the treatment operation (Looping from Step 660 back to Step 640, Fig. 6; “the procedure may either end, or loop back to step 640 (provided .
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang in view of Sornmo, and further in view of Bhattacharya and Non-Patent Literature (NPL) to Henriques (“Prediction of Acute Hypotensive Episodes Using Neural Network Multi-models”, hereinafter Henriques).
Regarding Claim 9, Xueyang discloses the method for predicting sudden drop in blood pressure of claim 7. Xueyang discloses the claimed invention except for expressly disclosing the method further comprising: 
receiving an alert deactivating operation, and adjusting the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure;  
-19-File: 86444usf generating a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the adjusted blood feature model; 
determining whether the prediction threshold is less than the alert threshold;  
5sending the alert notice in response to the prediction threshold being less than the alert threshold; and 
not sending the alert notice in response to the prediction threshold not being less than the alert threshold.
However, Sornmo teaches receiving an alert deactivating operation (“the measurement period may be inactivated in response to a manual intervention”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Xueyang, with the alert deactivating operation of Sornmo, because this protects the measurement period from being ended prematurely or accidentally, as taught by Sornmo ([0061]).
1 and y2 are updated as well as the mean (μ1 and μ2) and standard deviations (σ1, σ2)”, [0037]; these values are what make up the blood feature model), and using the first physiological information, the first current blood pressure, the trigger threshold and the adjusted blood feature model for future predictions (Step 120, Fig. 2; by doing another classification, the adjusted model, trigger threshold, initial blood pressure, first physiological information, and the first current blood pressure are all used again). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the adjusted blood feature model of Bhattacharya, because this is part of the process continually train the classifier system, as taught by Bhattacharya ([0005]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Henriques teaches generating a prediction threshold (Lowest point of ABP prediction signal, Fig. 1 and Fig. 3) according to the blood feature model (“The correspondent GRNN models…are used to predict future ABP values”, Section 3.2);
determining whether the prediction threshold is less than the alert threshold (the alert threshold is 60 mmHg, it can be clearly seen whether or not the prediction threshold is less than the alert threshold in Figs. 1 and 3);
sending the alert notice in response to the prediction threshold being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; the identification can be considered the alert notice); and 
not sending the alert notice in response to the prediction threshold not being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal not identified if the criteria isn’t met; the identification can be considered the alert notice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the prediction threshold of Henriques, because it is another prediction system that identifies an imminent event, which would be a significant benefit to timely support non-invasive and preventative treatments, as taught by Henriques (Section 1). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 10, modified Xueyang discloses
The method for predicting sudden drop in blood pressure of claim 9, wherein the 10method for predicting sudden drop in blood pressure is adapted to a first electronic device and a second electronic device (“In one embodiment…there may be multiple management centers”, page 16). Modified Xueyang discloses the claimed invention except for expressly disclosing wherein the method further comprises: 
Transmitting, by the first electronic device, the adjusted blood feature model to the second electronic device; and 
adjusting, by the second electronic device, a second blood feature model stored in the 15second electronic device according to the adjusted blood feature model.
However, Bhattacharya teaches 
Transmitting, by the first electronic device, the adjusted blood feature model to the second electronic device (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; under broadest reasonable interpretation, this allows for the adjusting of the blood feature model to be done over two devices that transmit the model and adjusted model to each other); and 
some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; under broadest reasonable interpretation, this allows for the adjusting of the blood feature model to be done over two devices that iteratively transmit the model and adjusted model to each other; this adjusted model on the second device would be a second blood feature model, as it is not explicitly claimed that the second blood feature model and first blood feature model are different). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the functionality of Bhattacharya, because one with a general knowledge of the relevant arts would have been able to come up with this design without undue experimentation, as taught by Bhattacharya ([0057]).
Regarding Claim 19, Xueyang discloses the electronic device of claim 17. Xueyang discloses the claimed invention except for expressly disclosing 
wherein 10the input device receives an alert deactivating operation, 
the processor adjusts the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure, 
the processor generates a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the 15adjusted blood feature model, 
the processor determines whether the prediction threshold is less than the alert threshold, 
wherein the processor sends the alert notice in response to the prediction threshold being less than the alert threshold, and does not send the alert notice in response to the prediction 20threshold not being less than the alert threshold. 
However, Sornmo teaches wherein 10the input device receives an alert deactivating operation (“the measurement period may be inactivated in response to a manual intervention, such as depressing a reset 
Bhattacharya teaches wherein the processor (Element 308, Fig. 3, which can run all the methods in this disclosure) adjusts the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure (“As new training values arrive in both classes, vectors y1 and y2 are updated as well as the mean (μ1 and μ2) and standard deviations (σ1, σ2)”, [0037]; these values are what make up the blood feature model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the adjusted blood feature model of Bhattacharya, because this is part of the process continually train the classifier system, as taught by Bhattacharya ([0005]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Henriques teaches wherein the processor generates a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the 15adjusted blood feature model, 
the processor (this method was run on a computer) determines whether the prediction threshold is less than the alert threshold (the alert threshold is 60 mmHg, it can be clearly seen whether or not the prediction threshold is less than the alert threshold in Figs. 1 and 3), 
wherein the processor sends the alert notice in response to the prediction threshold being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; the identification can be considered the alert notice), and does not send the alert notice in response to the prediction 20threshold not being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the not identified if the criteria isn’t met; the identification can be considered the alert notice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Xueyang, with the prediction threshold of Henriques, because it is another prediction system that identifies an imminent event, which would be a significant benefit to timely support non-invasive and preventative treatments, as taught by Henriques (Section 1). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding Claim 20, modified Xueyang teaches 
The electronic device of claim 19, wherein the electronic device is communicated with a second electronic device (“In one embodiment…there may be multiple management centers”, page 16). 
Modified Xueyang discloses the claimed invention except for expressly disclosing wherein the processor transmits the adjusted blood feature model to the second electronic device such that the second electronic device adjusts a second blood feature model -22-File: 86444usf stored in the second electronic device according to the adjusted blood feature model. 
However, Bhattacharya teaches wherein the processor transmits the adjusted blood feature model to the second electronic device (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; under broadest reasonable interpretation, this allows for the adjusting of the blood feature model to be done over two devices that transmit the model and adjusted model to each other) such that the second electronic device adjusts a second blood feature model-22-File: 86444usf stored in the second electronic device according to the adjusted blood feature model (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; under .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See De Groot et al (U.S. Patent Application No. 2019/0298195), which discloses a system and method for determining blood pressure dip based on trained prediction models.
See Lee et al (U.S. Patent Application No. 2020/0138308), which discloses an electronic device for identifying occurrence of hypotension using a photoplethysmogram (PPG) sensor.
See Sornmo et al (U.S. Patent Application No. 2009/0082684), which discloses detection of drastic blood pressure changes during hemodialysis, similar to the Sornmo referenced used in this rejection.
See Olde et al (U.S. Patent Application No. 2013/0006128), which discloses a method of predicting rapid symptomatic blood pressure decrease by way of monitoring pressure in an extracorporeal blood flow circuit during hemodialysis.
See the Non-Patent Literature (NPL) to Moody (“Predicting Acute Hypotensive Episodes: The 10th Annual PhysioNet/Computers in Cardiology Challenge”), which discloses the summary of the PhysioNet/Computers in Cardiology Challenge wherein the 
See the Non-Patent Literature (NPL) to Hatib (“Machine-learning Algorithm to Predict Hypotension Based on High-fidelity Arterial Pressure Waveform Analysis”), which discloses a machine learning algorithm to predict arterial hypotension based on high-fidelity arterial pressure waveforms.  








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791